Chapter 92, Laws of 1883, which provides that, in such towns as may adopt its provisions, the blank inventories required by Gen. Laws, c. 55, to be delivered to persons and corporations liable to taxation, may be presented to the taxpayer by the selectmen or assessors when they go to examine and appraise the property, having been adopted by the town of Washington the blank inventory presented to the plaintiff on April 21 by the defendants was within the time limited by law; and she might have filled out and returned it on that or any other day prior to *Page 169 
May 1. Laws 1878, c. 69, s. 7. The construction of c. 55 as thus amended is, that if the blank inventory required by it to be filled out and returned to the selectmen or assessors on or before April 15 is not delivered to any person or corporation on or before that day, or if any person or corporation is prevented by accident mistake, or misfortune from making and returning such inventory, it shall be done before May 1; and for wilful neglect to do so the penalty of doomage attaches. The wilful omission of the plaintiff to make and return the inventory required of her consequently constituted a proper case for doomage; and the defendants could not do otherwise than impose it, without the violation of their official duty. "If any person . . . shall wilfully omit to make, deliver, and return such inventory . . . as by said chapter fifty-five required, . . . the selectmen or assessors shall ascertain as nearly as may be, and in such manner as they may be able, the amount and value of the property and estate for which, in their opinion, he is liable to be taxed, and shall then set down to such person . . . four times as much as such estate and property, if so inventoried and returned, would be legally taxable." Laws 1879, c. 46, s. 2.
But if the defendants acted erroneously and unlawfully in imposing the doomage, this action could not be maintained. They were acting in a judicial capacity, and presumably in good faith, and therefore are not liable for errors of judgment, unintentional mistakes, irregularities, or illegalities in the assessment. Edes v. Boardman, 58 N.H. 580; Odiorne v. Rand, 59 N.H. 504, 506; McDaniel v. Tebbetts, 60 N.H. 497.
Exception overruled.
CARPENTER, J., did not sit: the others concurred.